Paul Kejik - Baronius Press

From:                           Conor Gallagher <conor@saintbenedictpress.com>
Sent:                           11 February 2014 22:48
To:                             Paul Kejik - Baronius Press
Cc:                             Rick Rotondi; +18152267770@fax.tc; Ryan Monk
Subject:                        Re: Fundamentals of Catholic Dogma


Paul,

Please proceed as you deem appropriate. Be advised that we will aggressively defend ourselves against any
defamation to the fullest extent of the law.

Conor Gallagher
VP and Associate General Counsel
Saint Benedict Press

On Feb 10, 2014, at 1:00 PM, Paul Kejik - Baronius Press <pk@baroniuspress.com> wrote:


        Dear	Mr.	Gallagher, 
        	 
        Please	see	letter	attached. 
        	 
        	 
        	 
        Kind	Regards 
        	 
        	 
        	 
        Paul	Kejik 
        Baronius	Press	Ltd 
        	 
        	 
        <BP224_(TAN_Fundamentals).pdf>




                                                     1
             Case 3:16-cv-00695-FDW-DCK Document 94-16 Filed 11/14/18 Page 1 of 1
